EXHIBIT 3.3.1 FORM OF PREFERRED STOCK CERTIFICATE OF PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC. 1 [PhyHealth Logo] Certificate Number Shares PAR VALUE $0.001 PREFERRED STOCK THIS CERTIFIES THATSPECIME FULLY PAID AND NON-ACCESSIBLE SHARES OF THE PREFERRED STOCK PAR VALUE OF $0.0, INC. TRANSFERABLE ON THE BOOK OF COPRORATION IN PERSON OR BY DULY AUTHORIZED ATTORNEY UPON SURRENDER OF THIS CERTIFICATE PROPERY ENDORSED.THIS CERTIFICATE IS NOT VALID UNTIL COUNTERSIGNED BY THE TRANSFER AGENT AND REGISTERED BY THE REGISTRAR. WITNESS THE FACSIMILE SEAL OF THE CORPORATION AND THE FACSIMILE SIGNATURES OF ITS DULY AUTHORIZED OFFICERS. DATED: RICHARD E. GOULDING, MD COUNTERSIGNED AND REGISTERED: Secretary ISLAND STOCK TRANSFER Transfer Agent ROBERT L. TRINKA Authorized Signature President 100 Second Avenue South, Suite 300N, St. Petersburg, FL 33701 727.289.0010 [CORPORATE SEAL] 2
